  DAYCON PRODUCTS CO
., INC
.              
357
 Daycon
 Products
 Compa
ny, 
Inc. 
and
 Drivers, Cha
uf-feurs and Helpers 
Local Union No. 6
39 a/w
 In-ternational Brot
herho
od of Teamsters. 
Case 05
ŒCAŒ035043
 February 27
, 2014
 SUPPLEMENTAL DECISIO
N AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
JOHNSON 
 AND 
SCHIFFER
  On A
ugust 12, 2011, the National Labor Relations 
Board issued a Decision and Order in the above
-captioned proceeding finding that Daycon Products 
Company, Inc. (the Respondent) violated Section 8(a)(5) 
and (1) and Section 8(d) of the National Labor Relations 
Act (the Act) by unilaterally reducing the wage rates of 
eight bargaining unit employees during the term of its 
2007 collective
-bargaining agreement with Drivers, 
Chauffeurs and Helpers Local Union No. 639 a/w Inte
r-national Brotherhood of Teamsters (the Uni
on).
1  In so 
holding, the Board rejected the Respondent™s argument 
that it could lawfully take this action in order to correct 
overpayments that the employees had received because 
of an administrative error during the term of the prece
d-ing collective
-barga
ining agreement.
 On December 27, 2011, the Board applied to the Uni
t-ed States Court of Appeals for the Fourth Circuit for e
n-forcement of its Order.  On February 28, 2013, the court 
issued an unpublished opinion neither granting nor den
y-ing the application 
for enforcement, but instead reman
d-ing this proceeding to the Board for further explanation 
of its reasoning.
2  In agreement with the Board, the court 
summarily rejected the Respondent™s argument that an 

administrative error during a prior contract term ex
cused 
its unilateral corrective modification during the term of a 

subsequent contract.
3  However, the court found that the 
Board had failed to address the Respondent™s other a
r-gument that the wage rate changes were lawful under the 

Board™s ﬁsound arguable 
basisﬂ test for permissible mi
d-
term contract modifications, as set forth in 
Bath Iron 

Works Corp.
, 345 NLRB 499, 502 (2005), affd. sub nom. 
Bath Marine Draftsmen™s Assn. v. NLRB
, 475 F.3d 14 
(1st Cir. 2007).
4  Under that test, the Board will not find 
a vio
lation of the Act if, in making the change, an e
m-ployer relied in good faith on a sound and arguable inte
r-pretation of the parties™ contract to support its actions.  

Bath Iron Works
, supra at 502. 
 1  357 NLRB 
508
 (2011),
 motion for reconsideration denied in u
n-
published Order dated Dec. 12, 2011.
 2  512 Fed. 
Appx. 345 (2013).  
 3  Id. at 349.  
 4  See also 
Hospital San Carlos Borromeo
, 355 NLRB 153 (2010). 
 The court said it was ﬁmost probableﬂ that the Board 
had c
oncluded the Respondent™s contract interpretation 
ﬁwas not sound or arguable,ﬂ but the court stated that it 
could not meaningfully evaluate the Board™s reasoning 
because the Board had failed to mention or apply that 

test.
5  The court therefore remanded thi
s case with dire
c-tions to apply or distinguish the ﬁsound arguable basisﬂ 

test.
6  On May 21, 2013, the Board notified the parties that it 
had accepted the court™s remand and invited them to file 

statements of position.  The General Counsel, the Union, 

and 
the Respondent each filed statements of position.
 The Board has delegated its authority in this procee
d-ing to a three
-member panel.
 The parties™ 2007 collective
-bargaining agreement r
e-quired the Respondent 
to give each employee annual 55
-cent
-per
-hour rais
es ﬁto his/her rate of pay.ﬂ  The R
e-spondent now argues that the ﬁrate of payﬂ provision 
should be understood as referring to wage rates without 
the mistaken increases given during the prior contract 
term.  We note that the Respondent did not point to this
 specific contractual provision during the initial litigation 
phase of this case.  
 Nevertheless, consistent with the court™s remand, we 
consider whether the Respondent™s action was based on a 

sound arguable interpretation of the ﬁrate of payﬂ la
n-guage in 
the contract.  
We find that it was not. On its 
face, there is no apparent reason to view the ﬁrate of payﬂ 
language as meaning anything other than the actual pay 

rate of each employee at the commencement of the new 
contract™s term.
7  Even if there were any
 facial ambigu
ity 
permitting the alternative interpretation suggested by the 
Respondent, the undisputed evidence of the parties™ n
e-gotiation of the 2007 contract renders that interpret
ation 
completely implausible.  
During negotiations, the Union 
requested 
and received from the Respondent a chart lis
t-ing each 
current employee™s wage rate.  
Douglas We
b-ber, the Union™s business agent, credibly testified that the 
Union used the chart ﬁto come up with [its] pr
oposals for 
the successor contract, for a starting po
int for wages.ﬂ  
There is no evidence that either the Union or the R
e-spondent discussed or had any reason to understand that 
the rates in that schedule
Šthe agreed
-upon starting point 
for annual wage adjustments during the contract™s 

term
Šwere subject to ch
ange for any reason, including 
5  Id.
 6  Id. 
 7  Thus, although pursuant to the court™s remand we
 consider the R
e-spondent™s argument under the test set forth in 
Bath Iron Works
, we 
note that there was facial ambiguity as to the meaning of the disputed 
contract language in that case, and there is no facial ambiguity here. 
Unlike in 
Bath Iron Works
, we 
are not presented with an issue of co
n-
tract interpretation. 
 360 NLRB No. 54
                                                                                                                        358 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 subsequent discovery of a mistake in previous wage ca
l-culations.  Accordingly, we find that the Respondent has 

failed to show that it had a sound arguable basis in the 
2007 contract for construing that contract™s ﬁrate of pay
ﬂ provision as referring to wage rates without the raises 
mistakenly given in 2004.
8  We therefore reaffirm the 
Board™s prior finding that the Respondent violated Se
c-tion 8(a)(5) and (1) and Section 8(d) by making the mi
d-term wage changes without the Union
™s consent.
 8  Ins
ofar as the Respo
ndent™s statement of po
sition
 can be con
strued as arguing that its interpr
etati
on of the 200
7 contract
 compor
ts with the parties™ esta
blished senior
ity structure, we note that an argu
ment that a generaliz
ed c
ontra
ct pro
vision (senior
ity) pr
evails
 over a specific
 pro
vi-sion (wages)
 lacks a sou
nd argu
able basi
s. See
 generally Restatement 
(2d) Contracts, Sec.
 203(c
). In any event, the Respo
ndent failed
 to raise
 this argument during the initial
 litigati
on befor
e the Board or befor
e the court. ORDER
9 The
 National Labor Relations
 Board reaffirms its Ord
er set forth in 357 NLRB 508 (2011), as modified below, 
and orders that the Respondent, Daycon Products Co
m-pany, Inc., Upper Marlboro, Maryland, its officers, 

agents, su
ccessors, and as
signs, shall take the action set 
forth in the Order as modified.
 1. 
 Insert the following as paragraph 2(c) and reletter 
the subsequent paragraphs. 
 ﬁ(c)  
Compensate the above
-mentioned employees for 
the adverse tax consequences, if any, of receiving a 

lum
p-sum backpay award, and file a report with the S
o-cial Security Administration allocating the backpay 

award to the appropriate calendar quarters.ﬂ
 2.  Substitute the attached notice for the notice in
 the 
Board™s original decision.
 9  We have modified the Board™s original Order in accordance with 
Latino Express, Inc
., 359 NLRB 
518
 (2012), and substituted a new 
notice to conform to the Order as modified.
                                                                                                                        